DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-20 and 23-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As amended, claim 15 recites “a plurality of inclined surfaces connecting a curved peak portion to an adjacent curved valley portion” in lines 5-6. Applicant has no support for the limitation in the originally filed disclosure. On the contrary, Applicant shows one inclined surface connecting one curved peak portion and one adjacent curved valley portion (see figs. 2-3 and 5).
Claims 16-20 and 23-24 are rejected on the same ground as claim 15.
As newly added, claim 25 recites “a plurality of inclined surfaces connecting a curved peak portion to an adjacent planarized valley portion” in lines 4-5. Applicant has no support for the limitation in the originally filed disclosure. On the contrary, Applicant shows one inclined surface connecting one curved peak portion and one adjacent curved valley portion (see figs. 2-3 and 5).
Newly added claim 25 recites “a texture, the texture including a plurality of planarized valley portions, a plurality of curved peak portions, and a plurality of inclined surfaces connecting a curved peak portion to an adjacent planarized valley portion” in lines 3-6. Applicant does not have support for such texture in the originally filed disclosure. On the contrary, Applicant shows a texture having planarized valley portions has no curved peak portions, but sharp peak portion in fig. 6.
Claims 26-29 are rejected on the same ground as claim 25. 
As newly added, claim 29 depends on claim 25 and recites “at least one inclined surface forms an angle of less than 55 degrees relative to a planar direction” in lines 1-3. Applicant does not have support for such angle in the texture having planarized valley portions in the originally filed disclosure.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As amended, claim 15 recites “a plurality of inclined surfaces connecting a curved peak portion to an adjacent curved valley portion” in lines 5-6. Applicant has no support for the limitation in the originally filed disclosure. The metes and bounds of the limitation cannot determined as the term “portion” is not defined such that there are a plurality of inclined surfaces connecting a (single) curved peak portion to a (single) adjacent curved valley portion.
Claims 16-20 and 23-24 are rejected on the same ground as claim 15.
Similarly, newly added claim 25 recites “a plurality of inclined surfaces connecting a curved peak portion to an adjacent planarized valley portion” in lines 4-5. The metes and bounds of the limitation cannot determined as the term “portion” is not defined such that there are a plurality of inclined surfaces connecting a (single) curved peak portion to a (single) adjacent planarized valley portion.
Claims 26-29 are rejected on the same ground as claim 25.
For the purpose of this office action, the limitations are interpreted as “an inclined surface connecting a curved peak portion to an adjacent curved valley portion” and “an inclined surface connecting a curved peak portion to an adjacent planarized valley portion”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-18 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kamino et al. (WO 2016/198897) in view of Bush et al. (“23.6%-efficient monolithic perovskite/silicon tandem solar cells with improved stability”), and alternatively further in view of Yamazaki (US Patent 4,703,337).
Regarding claim 15, Kamino et al. discloses a tandem solar cell (figs. 4, 5a-5b and 6a) comprising:  BIRCH, STEWART, KOLASCH & BIRCH, LLPEHC/SSK/sskApplication No.: NEWDocket No.: 6774-0215PUS1 Page 6 of 8 
a first solar cell (or bottom sub-cell 220, figs. 4, 5a-b and 6a) having a substrate (or n-type c-Si, or crystalline layer, fig. 6a), an amorphous intrinsic amorphous silicon (i a-Si, fig. 6a) arranged on the substrate, and a back electrode (see figs. 4, 5a-b and 6a); and
a second solar cell (or perovskite sub-cell 210/110, figs. 4-8) arranged on the first solar cell (220, see figs. 4, 5a-b, and 6a, also see figs. 3a-b and 7-10); 
wherein the substrate (or crystalline layer) of the first solar cell (220) having a texture (see page 31, lines 17-20) including a plurality of peaks and a plurality of valleys (see the texture shown in figs. 7-10) on which the second solar cell (or perovskite sub-cell 210/110) containing an n-type material (111) and a perovskite material layer (113) formed thereon and conforming to the texture (see figs. 7-8);
wherein the second solar cell (or perovskite sub-cell 210/110) comprises a mesoporous layer (or porous scaffold 115 of porous region 114, figs. 3A-B; page 22, lines 16-21; page 16, lines 18-32) formed on the first solar cell (220, see figs. 8a-b) and conforming the texture of the substrate (see figs. 8a-b), and a perovskite absorption layer (113, see figs. 3a-b) formed on the mesoporous layer (115, see figs. 3a-b, 8a-b) and conforming to the texture of the mesoporous layer (see figs. 8a-b).
a) Kamino et al. shows the perovskite absorption layer (113) formed on the texture at a uniform thickness (see figs. 7a-b and 8a-8b) or a constant thickness (see page 12, 24-29) such that the thickness of the perovskite absorption layer (113) formed at the plurality of curved valley portions is about the same as the thickness of the perovskite absorption layer formed at the plurality of curved peak portions (see figs. 7a-b and 8a-b). In other words, a thickness of the perovskite absorption layer formed at the plurality of curved valley portions varies from thickness of the perovskite absorption layer formed at the plurality of curved peak portions by about 0%, which is right within the claimed range of at most 10%.
Alternatively, modified Kamino et al. does not explicitly state “a thickness of the perovskite absorption layer formed at the plurality of curved valley portion varies from thicknesses of the perovskite absorption layer formed at the plurality of curved peak portions by at most 10%” as claimed. However, it would have been obvious to one skilled in the art to form the perovskite absorption layer (113) to have “a thickness of the perovskite absorption layer formed at the plurality of curved valley portion varies from thicknesses of the perovskite absorption layer formed at the plurality of curved peak portions by at most 10%” to provide a perovskite absorption layer (113) having uniform thickness as explicitly suggested by Kamino et al.
b) Kamino et al. discloses using intrinsic amorphous silicon (or i a-Si) for the heterojunction silicon sub-cell (see fig. 6a). Kamino et al. does not explicitly disclose the intrinsic a-Si to be hydrogenated intrinsic amorphous silicon (i a-Si:H), nor do they teach (a plurality of) first electrodes (or back electrodes).
Bush et al. discloses a tandem solar cell of perovskite/heterjunction silicon, in which the intrinsic amorphous silicon is a hydrogenated intrinsic amorphous silicon (see a-Si:H(i) in Figure 2) so that the amorphous silicon is formed by using chemical vapor deposition, e.g. PECVD (see “Silicon Device Fabrication”). Bush et al. also teaches the back electrode has a plurality of first electrodes (see stack of ITO/SiNP/Ag in Fig. 2 (a)) to provide a rear internal reflectance of over 99% and reduce infrared parasitic absorption (see second paragraph of page 7 of Bush et al.).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have used hydrogenated intrinsic amorphous silicon (or i a-Si:H) for the intrinsic amorphous silicon (i a-Si) so that such amorphous silicon is formed by using chemical vapor deposition as taught by Bush et al. Such modification would involve nothing more than use of known material for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07). In addition, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the back electrode of Kamino et al. by forming a plurality of first electrodes as the back electrode as taught by Bush et al., because Bush et al. teach such back electrode would provide a rear internal reflectance of over 99% and reduce infrared parasitic absorption.
c) Kamino et al. shows the perovskite layer (113) takes up the same shape/configuration of the texture (see figs. 7-8), wherein the texture of the perovskite having curved peaks, curved valleys and a plurality of inclined surfaces connecting the peaks and valleys (see fig. 10), wherein the curved valley portions are formed between the plurality of curved peak portions (see fig. 10, also see figs. 7-8 which show the valley portions between the peak portions). Bush et al. teaches a texture having curved peak portions and curved valley portions (see fig. 2 (d)). Modified Kamino et al. does not explicitly state or show the texture of the substrate to have a plurality of curved peak portions and a plurality of curved valley portions.
However, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have formed the texture of the substrate (or crystalline layer) of the first solar cell (or bottom sub-cell 220) to have a plurality curved peak portions and a plurality of curved valley portions so that the perovskite layer has the same texture of plurality of curved peak portions and a plurality of curved valley portions as shown in fig. 10, because Kamino et al. explicitly shows the texture of the perovskite layer is the same as the texture of the substrate of the first solar cell (or bottom sub-cell 220) in figs. 7-8 and explicitly discloses the perovskite absorption layer (or perovskite material) having a surface that conforms to the texture (or the rough surface) of the substrate (or the second subcell on which the first subcell having perovskite material disposed thereon; see page 37, lines 17-25), and Bush et al. teaches the texture of the silicon includes curved peak portions and curved valley portions (see fig. 2(d) of Bush et al.).
Alternatively, Yamazaki discloses a texture of a surface of silicon substrate (or silicon solar cell) including a plurality of curved valley portions (convexities), a plurality peak portions (or round vertexes), wherein inclined surfaces connecting a plurality of curved peak portions and adjacent curved valley portions (see annotated fig. 2 below; col. 6, line 63 through col. 7, line 29), such that subsequent layers forming onto the texture take up the same shape/configuration of curved peak portions and curved valley portions (see fig. 2).

    PNG
    media_image1.png
    474
    560
    media_image1.png
    Greyscale

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the solar cell of modified Kamino et al. by texturing the substrate of the first solar cell (or silicon substrate of the silicon solar cell) to include a plurality of curved valley portions and a plurality of curved peak portions as taught to allow the subsequent layers to have the same texture of a plurality of curved valley portions and a plurality of curved peak portions as taught by Yamazaki; because Kamino et al. explicitly shows the subsequent layers taking up the same texture as the texture of the substrate and the texture of the subsequent layer of perovskite layer having a plurality of curved valley portions and a plurality of curved peak portions in fig. 10, Bush et al. also teaches the texture has curved peak portions and curved valley portions (see fig. 2(d) of Bush et al.), and Yamazaki teaches such texture would allow the substrate (e.g. silicon solar cell or semiconductor photoelectric conversion device) to achieve an extremely high photoelectric conversion efficiency (see col. 2, lines 38-43).

Regarding claim 16, modified Kamino et al. discloses a tandem solar cell as in claim 15 above, wherein Kamino et al. discloses the plurality of curved valley portions and the plurality of curved peak portions of the texture of the perovskite, which is the same shape/configuration as the texture of the substrate (see claim 1 above), each have a round shape (see fig. 10). Yamazaki also discloses the plurality of curved valley portions and the plurality of curved peak portions of the texture each have a round shape (or round vertexes, see figs. 1-2 and col. 6 line 63 through col. 7 line 29).

Regarding claims 17, modified Kamino et al. discloses a tandem solar cell as in claim 15, wherein Kamino et al. shows the orientation of the valley portion is opposite to the orientation of the peak portion (see fig. 10). As such, if the radius of curvature of each valley portion has a positive value, then the radius of curvature of each peak portion has negative value. A positive value is different from a negative value. Yamazaki also shows the orientation of the valley portions is opposite to the orientation of the peak portions (see annotated fig. 2 above); as such if the radius of curvature of each valley portion has a positive value, then the radius of curvature of each peak portion has a negative value, and a positive value is different from a negative value.

Regarding claim 18, modified Kamino et al. discloses a tandem solar cell as in claim 17 above, wherein Kamino et al. discloses the convexities of the texture are arranged regularly (see figs. 7-8), and therefore Kamino et al. shows the absolute value of the radius of curvature of each valley portion is equal to an absolute value of the radius of curvature of each peak portion). Yamazaki also discloses the convexities of the texture are arranged regularly (col. 7, lines 6-8), and shows the absolute value of the radius of curvature of each valley portion is greater than or equal to an absolute value of the radius of curvature of each peak portion (see figs. 1 and 2 of Yamazaki).

Regarding claim 20, modified Kamino et al. discloses a tandem solar cell as in claim 15 above, wherein Kamino et al. discloses the texture having at least one inclined surface form an angle of less than 55 degrees relative to a planar direction of the substrate (see fig. 10). Yamazaki discloses the vertex angle  (shown in fig. 2) is preferably graeter than 60o and more preferably equal to 70.5o (see col. 6, lines 53-63). As such, an inclined surface connecting a valley portion to an adjacent peak portion forms an angle relative to a planar direction of the substrate to be 54.75o (or 180o-70.5o)/2), which is less than 55 degrees.

Regarding claim 23, modified Kamino et al. discloses a tandem solar cell as in claim 15 above, wherein Kamino et al. discloses an interlayer (the interconnect/intermediate region) that bonds the first solar cell (220) and the second solar cell (210/110), is a transparent interlayer, e.g. ITO (see page 25, lines 15-16; page 26, lines 2-3; page 39, lines 21-22).

Regarding claim 24, modified Kamino et al. discloses a tandem solar cell as in claim 15 above, wherein Kamino et al. shows the perovskite absorption layer (113) formed on the texture at a uniform thickness (see figs. 7a-b and 8a-8b) and explicitly discloses the perovskite having a thickness, e.g. a single thickness (see page 9, lines 28-31), or a constant thickness (see page 12, lines 24-29; page 16, lines 10-13; page 30, lines 21-24 and lines 30-32; page 32, lines 1-12; page 36, lines 23-30; page 37, lines 17-25; pages 38, line 16 through page 39, line 9).
Modified Kamino et al. does not explicitly state “a thickness of the perovskite absorption layer formed at the plurality of curved peak portion varies from a thickness of the perovskite absorption layer formed at the plurality of inclined surfaces by at most 10%” as claimed. 
However, it would have been obvious to one skilled in the art to form the perovskite absorption layer (113) to have “a thickness of the perovskite absorption layer formed at the plurality of curved peak portion varies from a thickness of the perovskite absorption layer formed at the plurality of inclined surfaces by at most 10%” to provide a perovskite absorption layer (113) having uniform and constant thickness as explicitly suggested by Kamino et al.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over modified Kamino et al. (US 2016/0126401) as applied to claim 1 above, and further in view of Nakai et al. (US Patent 6,207,890)
Regarding claim 19, modified Kamino et al. discloses a tandem solar cell as in claim 17 above.
Modified Kamino et al. does not explicitly disclose the radius of curvature of each valley portion is in a range of 0.05 m to 50 m.  
Nakai et al. teaches a radius of curvature (r, fig. 2) of each valley portion (or the bottom) is more preferably 0.01-20 m (col. 2, lines 57-59; col. 3, lines 26-28) and more specifically at 0.1m, 1 m, 6m, 10m, 20m (see data points in fig. 3). 0.1m, 1 m, 6m, 10m, 20m are right within the claimed ranged of 0.05 m to 50 m.
It would have been obvious to one skilled in the art at the time the invention was made to modify the solar cell of modified Kamino et al. to have the radius of curvature of each valley portion to be 0.1m, 1 m, 6m, 10m, 20m as taught by Nakai et al., because Nakai et al. teaches such radius of curvature would increase the efficiency, improve output characteristic of the solar cell and achieve high yields (see fig. 3, col. 4, lines 14-15).

Claims 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Kamino et al. (WO 2016/198897) in view of Bush et al. (“23.6%-efficient monolithic perovskite/silicon tandem solar cells with improved stability”), and further in view of Nishiyama et al. (US 2015/0068594).
Regarding claim 15, Kamino et al. discloses a tandem solar cell (figs. 4, 5a-5b and 6a) comprising:  BIRCH, STEWART, KOLASCH & BIRCH, LLPEHC/SSK/sskApplication No.: NEWDocket No.: 6774-0215PUS1 Page 6 of 8 
a first solar cell (or bottom sub-cell 220, figs. 4, 5a-b and 6a) having a substrate (or n-type c-Si, or crystalline layer, fig. 6a), an amorphous intrinsic amorphous silicon (i a-Si, fig. 6a) arranged on the substrate, and a back electrode (see figs. 4, 5a-b and 6a); and
a second solar cell (or perovskite sub-cell 210/110, figs. 4-8) arranged on the first solar cell (220, see figs. 4, 5a-b, and 6a, also see figs. 3a-b and 7-10); 
wherein the substrate (or crystalline layer) of the first solar cell (220) having a texture (see page 31, lines 17-20) including a plurality of peaks and a plurality of valleys (see the texture shown in figs. 7-10) on which the second solar cell (or perovskite sub-cell 210/110) containing an n-type material (111) and a perovskite material layer (113) formed thereon and conforming to the texture (see figs. 7-8);
wherein the second solar cell (or perovskite sub-cell 210/110) comprises a mesoporous layer (or porous scaffold 115 of porous region 114, figs. 3A-B; page 22, lines 16-21; page 16, lines 18-32) formed on the first solar cell (220, see figs. 8a-b) and conforming the texture of the substrate (see figs. 8a-b), and a perovskite absorption layer (113, see figs. 3a-b) formed on the mesoporous layer (115, see figs. 3a-b, 8a-b) and conforming to the texture of the mesoporous layer (see figs. 8a-b).
a) Kamino et al. shows the perovskite absorption layer (113) formed on the texture at a uniform thickness (see figs. 7a-b and 8a-8b) such that the thickness of the perovskite absorption layer (113) formed at the plurality of curved valley portions is about the same as the thickness of the perovskite absorption layer formed at the plurality of curved peak portions (see figs. 7a-b and 8a-b). In other words, a thickness of the perovskite absorption layer formed at the plurality of curved valley portions varies from thickness of the perovskite absorption layer formed at the plurality of curved peak portions by about 0%, which is right within the claimed range of at most 10%.
Alternatively, modified Kamino et al. does not explicitly state “a thickness of the perovskite absorption layer formed at the plurality of curved valley portion varies from thicknesses of the perovskite absorption layer formed at the plurality of curved peak portions by at most 10%” as claimed. However, it would have been obvious to one skilled in the art to form the perovskite absorption layer (113) to have “a thickness of the perovskite absorption layer formed at the plurality of curved valley portion varies from thicknesses of the perovskite absorption layer formed at the plurality of curved peak portions by at most 10%” to provide a perovskite absorption layer (113) having uniform thickness as explicitly suggested by Kamino et al.
b) Kamino et al. discloses using intrinsic amorphous silicon (or i a-Si) for the heterojunction silicon sub-cell (see fig. 6a). Kamino et al. does not explicitly disclose the intrinsic a-Si to be hydrogenated intrinsic amorphous silicon (i a-Si:H), nor do they teach (a plurality of) first electrodes (or back electrodes).
Bush et al. discloses a tandem solar cell of perovskite/heterjunction silicon, in which the intrinsic amorphous silicon is a hydrogenated intrinsic amorphous silicon (see a-Si:H(i) in Figure 2) so that the amorphous silicon is formed by using chemical vapor deposition, e.g. PECVD (see “Silicon Device Fabrication”). Bush et al. also teaches the back electrode has a plurality of first electrodes (see stack of ITO/SiNP/Ag in Fig. 2 (a)) to provide a rear internal reflectance of over 99% and reduce infrared parasitic absorption (see second paragraph of page 7 of Bush et al.).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have used hydrogenated intrinsic amorphous silicon (or i a-Si:H) for the intrinsic amorphous silicon (i a-Si) so that such amorphous silicon is formed by using chemical vapor deposition as taught by Bush et al. Such modification would involve nothing more than use of known material for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07). In addition, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the back electrode of Kamino et al. by forming a plurality of first electrodes as the back electrode as taught by Bush et al., because Bush et al. teach such back electrode would provide a rear internal reflectance of over 99% and reduce infrared parasitic absorption.
c) Kamino et al. shows the texture having a plurality of peak portions, valley portions and inclined surfaces connecting the peak portions and the valley portions (see figs. 7a-b and 8a-b). Kamino et al. also shows the perovskite layer (113) takes on the same shape/configuration of the texture, or conform to the texture (see figs. 7-8; page 37, lines 17-25), wherein the texture of the perovskite having curved peaks (see fig. 10). Modified Kamino et al. does not explicitly states the texture of the substrate having a plurality curved peak portions, nor do they teach the texture includes a plurality of planarized valley portions such that the inclined surfaces connecting a curved peak portion to an adjacent planarized valley portion.
Nishiyama et al. teaches a texture including a plurality of planarized valley portions (or flat valley portions F, see figs. 1-7) to reduce characteristic deterioration and to improve output characteristics of the solar cell.
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have formed the texture of the substrate (or crystalline layer) of the first solar cell (or bottom sub-cell 220) to have a texture having a plurality curved peak portions as the same as the texture of the perovskite layer (113) in fig. 10, because Kamino et al. explicitly shows the texture of the perovskite layer is the same as the texture of the substrate of the first solar cell (or bottom sub-cell 220) in figs. 7-8 and explicitly discloses the texture of the perovskite (or the rough surface of the perovskite material) will be a surface that conforms the texture (or the rough surface) of the substrate (or the silicon subcell, or the second subcell on which the first subcell having the perovskite material is disposed thereon; see page 37, lines 17-25). In addition, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the texture of Kamino et al. by incorporating a plurality of planarized portions between he plurality of peak portions to reduce characteristic deterioration and to improve output characteristics of the solar cell as taught by Nishiyama et al.
Regarding claim 26, modified Kamino et al. discloses a tandem solar cell as in claim 25 above, wherein Nashiyama et al. shows each flat portion is substantially parallel to an extending direction of the substrate (see figs. 1, 2-1, 3, 5-4, 6 and 11).
Regarding claim 27, modified Kamino et al. discloses a tandem solar cell as in claim 25 above, wherein Nishiyama et al. shows an average distance between adjacent planarized valley portions or between centers of adjacent flat portion is larger than an average distance between adjacent peak portions (see annotated fig. 2-2 of Nishiyama et al. below):


    PNG
    media_image2.png
    598
    1091
    media_image2.png
    Greyscale

Regarding claim 28, modified Kamino et al. discloses a tandem solar cell as in claim 25 above, wherein Kamino et al. shows the perovskite absorption layer (113) formed on the texture at a uniform thickness (see figs. 7a-b and 8a-8b) and explicitly discloses the perovskite having a thickness, e.g. a single thickness (see page 9, lines 28-31), or a constant thickness (see page 12, lines 24-29; page 16, lines 10-13; page 30, lines 21-24 and lines 30-32; page 32, lines 1-12; page 36, lines 23-30; page 37, lines 17-25; pages 38, line 16 through page 39, line 9).
Modified Kamino et al. does not explicitly state “a thickness of the perovskite absorption layer formed at the plurality of curved peak portion varies from a thickness of the perovskite absorption layer formed at the plurality of inclined surfaces by at most 10%” as claimed. 
However, it would have been obvious to one skilled in the art to form the perovskite absorption layer (113) to have “a thickness of the perovskite absorption layer formed at the plurality of curved peak portion varies from a thickness of the perovskite absorption layer formed at the plurality of inclined surfaces by at most 10%” to provide a perovskite absorption layer (113) having uniform and constant thickness as explicitly suggested by Kamino et al.
Regarding claim 29, modified Kamino et al. discloses a tandem solar cell as in claim 25 above, wherein Kamino et al. shows the texture in fig. 10 having at least one inclined surface form an angle of less than 55 degrees relative to a planar direction of the substrate (see fig. 10).  Nishiyama et al. discloses the angle of the groove (or the valley) is widen between 115o and 135o ([0049], [0061]). In other words, the inclined surface forms an angle of 45o (or 180o-135o) to 65o (or 180o-115o) relative to a planar direction of the substrate. 
Modified Kamino et al. does not teach the exact range of less than 55 degrees.
However, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of 45 degrees to less than 55 degrees in the ranges of 45o to 65o disclosed by Nishiyama et al. because Kamino et al. explicitly show the texture having at least one inclined surface form an angle of less than 55 degrees and selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.

Response to Arguments
Applicant’s arguments with respect to claim(s) 15-20 and 23-29 filed on 11/15/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Prior art rejection:
Applicant argues that Kamino does not disclose the substrate having the texture as claimed as there are intermediate layer between the texture of the substrate and the perovskite layer. Therefore, Applicant concludes just because the overlying perovskite layer may appear to have rounded peaks or valleys in Fig. 10 does not mean that the underlying textured substrate of Kamino also has rounded peaks or valleys. Applicant then points to Fig. 6 of Nakai references, which is not relied upon for teaching the texture of the substrate, and said round textured overlying layer does not inherently provide curved peak portions on the substrate. 
The examiner replies that Kamino discloses the perovskite having the same texture as the texture of the substrate (see figs. 7a-b and 8a-b), and explicitly describes the perovskite layer takes on the texture of the substrate (or the rough surface of the second subcell, see page 37 lines 17-25 of Kamino). Nakai does not teach the same texture as Kamino as Nakai does not show the overlying layer takes on the same textured surface of the substrate in fig. 6 and Nakai does not describes the overlying layer conforms the texture and having the same texture as Kamino. In addition, the rejection is not based on the inherency according to the teaching of Kamino, but based on the obviousness according to the teachings of Kamino, and not according to the teachings of Nakai. 
Applicant argues that since Kamino discloses the deposition method for the perovskite in Fig. 10 is superior to the conventional deposition method in Fig. 9, which results in exposed ITO in the light grey. Applicant then concludes that the peaks of the substrate must be sharp. The examiner replies that Fig. 9 is not Fig. 10. The light grey area in Fig. 9 does not appear to be sharp as concluded by Applicant. Again, Kamino explicitly shows the perovskite layer takes on the texture of the substrate in Figs. 7a-b and 8a-b, and Kamino also explicitly describes the perovskite layer takes on the texture the substrate (or conform the rough surface of the second subcell) in page 37, lines 17-25.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726